 


 HR 624 ENR: Social Security Number Fraud Prevention Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and seventeen 
H. R. 624 
 
AN ACT 
To restrict the inclusion of social security account numbers on Federal documents sent by mail, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Social Security Number Fraud Prevention Act of 2017.  2.Restriction of social security numbers on documents sent by mail (a)RestrictionAn agency may not include the social security account number of an individual on any document sent by mail unless the head of the agency determines that the inclusion of the social security account number on the document is necessary.  
(b)RegulationsNot later than 5 years after the date of the enactment of this Act, the head of each CFO Act agency shall issue regulations specifying the circumstances under which inclusion of a social security account number on a document sent by mail is necessary. Such regulations shall include— (1)instructions for the partial redaction of social security account numbers where feasible; and 
(2)a requirement that social security account numbers not be visible on the outside of any package sent by mail. (c)ReportNot later than 30 days after the date of the enactment of this Act, and not later than the first, second, third, fourth, and fifth-year anniversary of such date of enactment, the head of each CFO Act agency shall submit to the Committee on Ways and Means and the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Finance and the Committee on Homeland Security and Governmental Affairs of the Senate, and any other appropriate authorizing committees of the House of Representatives and the Senate, a report on the implementation of subsection (a) that includes the following: 
(1)The title and identification number of any document used by the CFO Act agency during the previous year that includes the complete social security account number of an individual. (2)For the first report submitted, a plan that describes how the CFO Act agency will comply with the requirements of subsection (a). 
(3)For the final report submitted, the title and identification number of each document used by the CFO Act agency for which the head of the agency has determined, in accordance with regulations issued pursuant to subsection (b), that the inclusion of a social security account number on such document is necessary, and the rationale for such determination. (4)For any other report that is not the first or final report submitted, an update on the implementation of the plan described under paragraph (2).   
(d)DefinitionsIn this section: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code, but includes an establishment in the legislative or judicial branch of the Government (except the Senate, the House of Representatives, and the Architect of the Capitol, and any activities under the direction of the Architect of the Capitol). 
(2)CFO Act agencyThe term CFO Act agency means the agencies listed in paragraphs (1) and (2) of section 901(b) of title 31, United States Code.  (e)Effective dateSubsection (a) shall apply with respect to any document sent by mail on or after the date that is 5 years after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
